Citation Nr: 1451926	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequent to issuance of the Statement of the Case in February 2010, the Veteran submitted additional medical evidence.  In November 2014, the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's sleep apnea is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A March 2009 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  Furthermore, the March 2009 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for sleep apnea.  However, as will also be discussed in more detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any such disability in service or for decades thereafter.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links the claimed sleep apnea to the Veteran's military service.  Therefore, a VA examination is not warranted for this claim.

II.  Claim for Service Connection

A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Sleep Apnea

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  

In this regard, the Board notes that there is a lack of credible evidence of pathology during service and for many years following separation.  The service treatment records themselves are completely negative for signs, symptoms, or diagnoses relating to sleep apnea.  The Veteran's April 1970 service separation examination report is negative for any signs of sleep apnea, and the Veteran himself affirmatively noted on an April 1970 Report of Medical History that he did not experience frequent trouble sleeping.

Although the Veteran later reported sleep problems, it appears that the earliest post-service diagnosis of sleep apnea was in 2007, when a VA treatment provider indicated that the Veteran had sleep apnea  The evidence does not document private or VA treatment for sleep apnea prior to 2007-nearly 37 years after he left active duty.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints).  The lengthy period of time following the Veteran's service during which he did complain of or seek treatment for sleep apnea is but one factor that weighs against the Veteran's claim.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record shows a current diagnosis of sleep apnea (see, e.g., VA treatment record from August 2007), it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  In this matter, the Board notes that while VA treatment records from 2007 through the present document treatment for sleep apnea, none of the treatment providers have given any indication that the Veteran's sleep apnea has any etiological connection to the Veteran's active duty.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Veteran has not asserted that he experienced symptoms of sleep apnea from the time he left active duty through the present.  None of his submissions have indicated as such.  In fact, the Veteran himself reported at the end of his active service that he did not experience frequent trouble sleeping (see April 1970 Report of Medical History).  As such, the Board finds that the evidence does not reflect a continuity of symptoms after service.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection for sleep apnea must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, a May 2011 letter from R.H.H., M.D., contains a diagnosis of sinusitis for the Veteran.  As such, the first McLendon element has been met.

Concerning the second and third McLendon elements, the Veteran's service treatment records document treatment for sinusitis in December 1969.  The Veteran indicated in an April 1970 Report of Medical History completed at the end of his active duty that he had sinusitis.  Further, in his July 2009 notice of disagreement, the Veteran said that he had treated his sinusitis with home remedies and over-the-counter medications following his discharge from active duty.  As such, there is evidence establishing that an event occurred in service as well as an indication of recurrent symptoms of a disability that may be associated with the Veteran's service.

However, there is insufficient medical evidence on file for VA to make a decision on the claim.  As the service treatment records document in-service treatment for sinusitis, and there is evidence of a current disability, the Board concludes that a VA examination is warranted to determine the etiology of any currently present sinusitis.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from VA Medical Center Memphis.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his sinusitis.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current sinus disability, to include sinusitis.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such sinus disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner is specifically requested to comment on the Veteran's in-service treatment for sinusitis in December 1969, and the Veteran's indication on his April 1970 Report of Medical History that he had sinusitis.  The examiner should also consider the Veteran's credible lay statements of continued symptoms and home treatments after service.

Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


